DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Appellant’s arguments in Appeal Brief, see page 12 (lines 1-11) and page 13 (lines 18-26) and, filed 9/24/2020, with respect to claims 1 and 18 have been fully considered and are persuasive.  The 102 rejection of claims 1 and 18 are withdrawn by examiner.
Reasons for Allowance/Examiner’s Comments
Claims 1-20 are allowed.  
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically regarding the allowability of amended independent claim 1:  The prior art of record does not disclose or suggest a privacy system for a vehicle comprising “an elongate touch sensitive sensor positioned in a trim portion of the vehicle adjacent to the window such that the elongate touch sensitive sensor is aligned to, extends along and matches a length of an edge of the window”, along with other claim limitations, is not disclosed or suggested by the prior art of record.  Claims 2-17 are allowable due to pendency on independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bugno et al. (US 2013/0161971), Busscher et al. (US 2020/0123845), Nehmad (US 2018/0284932), Han (US 11,061,437), Han (US 2020/0257334), Ibrahim et al. (US 10,802,300), and Ibrahim et al. (US 2019/0113776) are cited to show similar privacy windows and methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656.  The examiner can normally be reached on M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872